The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (U.S Patent No. 5613505) in view of Counts et al. (U.S Patent No. 5269327), Jacobs et al. (U.S Patent No. 5911898) and Khatua et al. (U.S 20080006796).
Regarding claims 1-2, Campbell discloses  an aerosol-forming substrate for use in combination with an inductive heating device, the aerosol-forming substrate comprising a solid material configure to release volatile compounds that can form an aerosol upon heating of the aerosol-forming substrate, and at least a first susceptor material for heating the aerosol-forming substrate, the first susceptor material having a first Curie-temperature and being arranged in thermal proximity of the solid material, at least a second susceptor material having a second Curie-temperature and being arranged in thermal proximity of the solid material, (Abstract, figs. 9-11).  Campbell discloses suitable susceptor materials may include conductive carbon, aluminum, copper, bronze or a combination thereof (column 9, line 33 to column 10, line 5 and claim 7); beside the susceptor material (SM), support layer can also function as susceptor base on the proper selected material (column 12, lines 30-42 and fig. 9 and 12).  Campbell also discloses the susceptor material can be selected for a desired maximum temperature (column 8, lines 5-14).  Khatua discloses multiple susceptor material [0049] and the susceptor material can be selected based on the desired Curie-temperature (trip temperature of the heating device) [0065] wherein the material have Curie-temperature less than 240 degree C [0044] within the claimed ranges.  Furthermore, Counts discloses a desire to heat the tobacco material to a temperature in range of from about 100 degree C to 600 degree C (also overlapping with the claimed ranges of desired temperature) to release or generate the desired flavors (column 5, lines 45-51, column 1, lines 44-51).  It is also noted that Jacobs discloses using plural Curie temperatures for the advantage of controlling desired temperature more accurately (Abstract) (corresponding to the claimed the first and second ferromagnetic susceptor materials having specific absorption rate (SAR) outputs which are distinct from each other and/or the first Curie- temperature of the first ferromagnetic susceptor material being lower than the second Curie- temperature of the second ferromagnetic susceptor material, and the second Curie-temperature of the second ferromagnetic susceptor material defining a maximum heating temperature of the first and second ferromagnetic susceptor materials, wherein the first Curie-temperature is a temperature at which the magnetic properties of the first susceptor material changes from a ferromagnetic phase to a paramagnetic phase, and wherein the second Curie-temperature is a temperature at which the magnetic properties of the second susceptor material changes from a ferromagnetic phase to a paramagnetic phase).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select susceptor materials for the substrate of Campbell based on a desired Curie-temperature as taught by Khatua wherein the highest Curie temperature does not exceed 240 degree C.  The combination of Campbell, Counts, Jacobs and Khatua taken together as a whole teaches using plural Curie temperatures for advantage of accurately controlling desired heating temperature of aerosol-forming substrate.
Regarding claims 3 and 15,  the combination of the above references taken as a whole suggests the second Curie-temperature of the second ferromagnetic susceptor material does not exceed 370 degree C since Counts discloses a desire to heat the tobacco material to a temperature in range of from about 100 degree C to 600 degree C (overlapping with the claimed ranges).
Regarding claims 4 and 16, Campbell discloses at least one of the first and second susceptor materials is one of particulate, or filament, or mesh-like configuration (figs. 10A, 10B).Preliminary Amendment Page 4 of 7Serial No.: unassigned Confirmation No.: unknown Filed: herewith For: AEROSOL-FORMING SUBSTRATE AND AEROSOL-DELIVERY SYSTEM
Regarding claim 5, it would have been obvious to one of ordinary skill in the art al the tire the invention was made to perform routine experimentation to arrive to the claimed range of diameter of the susceptor for a desired maximum temperature.
Regarding claims 6 and 17, Campbell discloses the first and the second susceptor materials are of particulate configuration and are generally homogenously distributed within the aerosol-forming substrate (see fig. 9).
Regarding claims 7 and 18, Campbell discloses the temperature will depend on the geometry (column &, lines 5-14) and the way to heal up central portion of cigarette (column 2, fines 2-51), therefore one of ordinary skill in the art at the time the invention was made to arrange these susceptor in a desired configuration.
Regarding claim 8, Campbell at least one of the first and second ferromagnetic susceptor materials is of filament configuration and is arranged within the aerosol-forming substrate (see fig. 9).
Regarding claim 9, Campbell discloses the at least one of the first and second ferromagnetic susceptor materials which is of filament configuration, is arranged in a central region of the aerosol-forming substrate, preferably extending along an axial extension thereof (see fig. 9).
Regarding claim 10, Campbell discloses at least one of the first and second ferromagnetic susceptor materials is of mesh-like configuration and is arranged within the aerosol-forming substrate or at least partly forms an encasement for the solid material (fig. 9).
Regarding claims 11 and 19, Campbell discloses at least one of the first and second susceptor materials is one of particulate, or lament, or mesh-like configuration (figs. 10A, 108).
Regarding claim 12, Campbell discloses the aerosol-forming substrate is attached to a mouthpiece, which optionally comprises a filter plug (column 2, lines 40-51).
Regarding claim 13, Campbell discloses an aerosol delivery system comprising an inductive heating device and an aerosol forming substrate according to claim 1(figs. 2-4).
Regarding claim 14, since Jacobs discloses using plural Curie temperatures for the advantage of controlling desired temperature more accurately (Abstract); it would have been obvious to one of ordinary skill to use an electronic control circuit for a successive or alternating heating of the first and second ferromagnetic susceptor materials of the aerosol-forming substrate.
Regarding claim 20, since Jacobs discloses using plural Curie temperatures for the advantage of controlling desired temperature more accurately (Abstract); it would have been obvious to one of ordinary skill to expect the first and second ferromagnetic susceptor respond to different frequencies.
Regarding claim 21, Campbell discloses the substrate comprises tobacco material (Abstract).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,3-15,17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 5613505 in view of in view of Counts et al. (U.S Patent No. 5269327), Jacobs et al. (U.S Patent No. 5911898) and Khatua et al. (U.S 20080006796). Campbell discloses  an aerosol-forming substrate for use in combination with an inductive heating device, the aerosol-forming substrate comprising a solid material capable of releasing volatile compounds that can form an aerosol upon heating of the aerosol-forming substrate, and at least a first susceptor material for heating the aerosol-forming substrate, the first susceptor material having a first Curie-temperature and being arranged in thermal proximity of the solid material, the aerosol-forming substrate comprising at least a second susceptor material having a second Curie-temperature and being arranged in thermal proximity of the solid material, (Abstract, figs. 9-11).  Campbell discloses suitable susceptor materials may include conductive carbon, aluminum, copper, bronze or a combination thereof (column 9, line 33 to column 10, line 5 and claim 7); beside the susceptor material (SM), support layer can also function as susceptor base on the proper selected material (column 12, lines 30-42 and fig. 9 and 12).  Campbell also discloses the susceptor material can be selected for a desired maximum temperature (column 8, lines 5-14).  Khatua discloses multiple susceptor material [0049] and the susceptor material can be selected based on the desired Curie-temperature (trip temperature of the heating device) [0065] wherein the material have Curie-temperature less than 240 degree C [0044] within the claimed ranges.  Furthermore, Counts discloses a desire to heat the tobacco material to a temperature in range of from about 100 degree C to 600 degree C (also overlapping with the claimed ranges of desired temperature) to release or generate the desired flavors (column 5, lines 45-51, column 1, lines 44-51).  It is also noted that Jacobs discloses using plural Curie temperatures for the advantage of controlling desired temperature more accurately (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select susceptor materials for the substrate of Campbell based on a desired Curie-temperature as taught by Khatua wherein the highest Curie temperature does not exceed 240 degree C.  The combination of Campbell, Counts, Jacobs and Khatua taken together as a whole teaches using plural Curie temperatures for advantage of accurately controlling desired heating temperature of aerosol-forming substrate.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 10945466.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed toward an aerosol forming substrate with a first and second susceptor wherein the second susceptor define a maximum heating temperature.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 10051890.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed toward an aerosol forming substrate with a first and second susceptor wherein the second susceptor define a maximum heating temperature.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15121565.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed toward an aerosol forming substrate with a first and second susceptor wherein the second susceptor define a maximum heating temperature.

This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot in view of the new ground of rejection 
Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/Examiner, Art Unit 1747